TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00300-CV


Theresa Jones, Appellant

v.

Leander Healthcare Center and Allen R. Mauldin, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 11-346-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		Theresa Jones filed an interlocutory notice of appeal from an order partially granting
plaintiff's request for a temporary injunction.  No signed order exists in the appellate record.  Jones
represented in a letter to this Court that the parties are currently in the process of securing a type-written final order from the trial court.  We therefore abate this cause to the trial court until a final
order is submitted to this Court as a supplemental record.  The trial court is directed to either
supplement the appellate record with its final order or file a status report within 30 days.  Appellant's
brief will be due 20 days after the date the final order is signed.  See Tex. R. App. P. 38.6. 

Before Chief Justice Jones, Justices Pemberton and Henson
Abated
Filed:   August 3, 2011